Citation Nr: 0516677	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to the benefit 
currently sought on appeal.  During the appeal, the veteran 
changed his residency to Florida.  Hence, the claims file is 
now under the jurisdiction of the St. Petersburg, Florida RO.

As a preliminary matter, the Board notes that the veteran 
originally claimed service connection for a back condition, 
not specifying which area of the back.  He then submitted 
treatment records documenting disorders in his cervical, 
thoracic, and lumbar spine.  In the initial statement of the 
case, the RO fashioned the issue as relating to the lumbar 
spine only.  Because the veteran has maintained a more 
encompassing view of his disorder, the Board has 
recharacterized the issue as above. 

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a May 2005 videoconference hearing to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

The Board calls to the attention of the RO that one of the 
service medical records folders in the veteran's claims file 
contains the records of a different veteran, who has the same 
name as this veteran, but different birthdate and service 
number.  An effort should be made to relocate this second 
veteran's records to the appropriate place.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran contends that he hurt his back in service when he 
fell while he was carrying a large garbage can full of 
liquid.  He further contends that he currently suffers 
residuals from that injury.  The available service medical 
records include several March 1955 sick call reports that 
document a cervical sprain and an August 1956 separation 
examination that documents the veteran's wearing of a back 
brace during active duty. 

Post service clinical records in the claims file include 
documentation of ongoing treatment for the veteran's 
cervical, thoracic, and lumbar spine.  The veteran currently 
carries diagnoses of cervical spondylosis, lumbar stenosis, 
and lumbar scoliosis.  

Where there is an injury in service and a current disability, 
and there is evidence and information of record indicating 
that the disability may be associated with the injury in 
service, a medical examination is required.  38 U.S.C. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i)(C) (2004).  
In this case, the record contains evidence of an in-service 
injury to the cervical spine, current back disorders 
diagnosed in the cervical, thoracic, and lumbar spine, and 
testimony by the veteran indicating a possible link.  
However, the record reflects that the veteran has not 
undergone a VA medical examination for a back disorder.  

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the AMC in Washington, 
D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be afforded a VA spine 
examination (to include examination of the 
cervical, thoracic, and lumbar spine) to 
determine the nature and probable etiology of 
any back disability diagnosed.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in detail.  
The examiner should obtain a detailed history 
regarding in-service and post service injury 
or trauma to the back.  The claims folder 
must be available for review by the examiner 
in conjunction with the examination and this 
fact should be acknowledged in the report.  

On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether is at least as 
likely as not (probability of fifty percent 
or more) that any back disability diagnosed 
is related to the March 1955 injury during 
the veteran's military service.  The examiner 
should explain the rationale for any opinion 
expressed.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



